       Case 7:20-cv-00148 Document 1-4DC-20-184
                                         Filed on 06/08/20 in TXSD Filed:
                                                                   Page      1 of 11:40
                                                                          5/5/2020 9 AM
                                         Starr County - District Clerk           Orlando Velasquez, District Clerk
                                                                                 Starr County, Texas

                                                                                 Ana Martinez
                                      CAUSE NO.DC-20-184
                                                ___________

CANDELARIA PEREZ                                    §                    IN THE DISTRICT COURT
Plaintiff,                                          §
                                                    §
v.                                                  §                    JUDICIAL DISTRICT 229
                                                                                           _____
                                                    §
WAL-MART STORES TEXAS, L.L.C.,                      §
Defendant.                                          §                     STARR COUNTY, TEXAS


PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR ADMISSIONS, REQUEST FOR
             DISCLOSURE, REQUEST FOR PRODUCTION AND
                   FIRST SET OF INTERROGATORIES


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, CANDELARIA PEREZ, hereafter “Plaintiff,” in the above-styled and

complaining of WAL-MART STORES TEXAS, L.L.C., hereafter “Defendant,” and files this her

Plaintiff’s Original Petition, Request for Admissions, Request for Disclosure, Request for

Production, and First Set of Interrogatories, and for support would show this Court and Jury as

follows:

                                                      I.

                                DISCOVERY CONTROL PLAN LEVEL

         1.01      Plaintiff intends that discovery be conducted under Level 3 as set forth in Rule

190.4 of the Texas Rules of Civil Procedure.

                                                     II.

                                        CLAIM FOR RELIEF

         2.01      Pursuant to Rule 47 of the Texas Rules of Civil Procedures, Plaintiff is seeking

monetary relief between $200,000 and $750,000 and a demand for judgment for all the other

relief to which Plaintiff deems herself entitled.




Plaintiff’s Original Petition                                                                           1
       Case 7:20-cv-00148 Document 1-4 Filed on 06/08/20 in TXSD Page 2 of 9




                                                   III.

                                       PARTIES AND SERVICE

         3.01      Plaintiff CANDELARIA PEREZ is an individual who resides in Starr County,

Texas.

         3.02      Defendant WAL-MART STORES TEXAS, L.L.C. is a Corporation authorized to

engage in business in the State of Texas, which operates a shopping business throughout the

State of Texas, including, but not limited to Starr County, Texas, and may be served with process

by serving its registered agent, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas

75201.

                                                   IV.

                                    JURISDICTION AND VENUE

         4.01      This Court has jurisdiction over the subject matter of this case because the amount

in controversy is within this Court’s jurisdictional requirements.

         4.02      This Court has personal jurisdiction over the Defendant WAL-MART STORES

TEXAS, L.L.C. because, at the time of the events and conditions giving rise to this lawsuit

and/or at the time this lawsuit was ﬁled, the Defendant was a resident of Texas, and/or were

organized under the laws of Texas, and/or maintained a certificate of authority from the Texas

Secretary of State to conduct business in Texas, and/or maintained a principal place of business

in Texas, and/or maintained a registered agent in Texas, and/or was doing business in Texas,

and/or solicited business in Texas from Texas residents, and/or marketed and advertised in Texas

to Texas residents, and/or contracted in Texas with Texas residents, and/or committed torts in

whole or in part in Texas, and/or recruited Texas residents for employment, and/or maintained




Plaintiff’s Original Petition                                                                       2
       Case 7:20-cv-00148 Document 1-4 Filed on 06/08/20 in TXSD Page 3 of 9



continuous and systematic contacts with Texas, and/or is generally present in Texas, and/or

otherwise has the requisite minimum contacts with Texas, have purposefully availed themselves

of the privileges and protections of Texas law, and could reasonably expect to be sued in Texas.

         4.03      Venue is proper in Starr County, Texas, pursuant to Texas Civil Practice and

Remedies Code §15.002(a)(1) because all or a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred in Rio Grande City, Starr County, Texas.

                                                V.

                                      BACKGROUND FACTS

         5.01      On or about January 26, 2019, Plaintiff CANDELARIA PEREZ went shopping at

Defendant WAL-MART STORES TEXAS, L.L.C.’S local “WAL-MART” located at 4534 E.

US Hwy 83, Rio Grande City, Starr County, Texas 78582.

         5.02      As Plaintiff CANDELARIA PEREZ walked in front of the registers, surrounded

by WAL-MART employees, Plaintiff CANDELARIA PEREZ slipped and fell on a condition;

namely liquid on the floor. There were no “Caution Wet Floor Signs” on display. As a result of

her fall, Plaintiff CANDELARIA PEREZ suffered severe bodily injury.

         5.03      At the invitation of Defendant WAL-MART STORES TEXAS, L.L.C., Plaintiff

CANDELARIA PEREZ entered upon Defendant WAL-MART STORES TEXAS, L.L.C.’s

premises as an invitee to engage in the act of purchasing goods or services.

         5.04      While Plaintiff CANDELARIA PEREZ was conducting business on Defendant

WAL-MART STORES TEXAS, L.L.C.’s premises, she slipped and fell on a condition and/or

substance; namely liquid on the floor. The foreign substance and/or condition, i.e. the liquid on

the floor, posed an unreasonable risk of harm to Plaintiff CANDELARIA PEREZ, was the result

of the actions, behavior, conduct, and/or inactions on the part of Defendant’s agents, employees,




Plaintiff’s Original Petition                                                                      3
       Case 7:20-cv-00148 Document 1-4 Filed on 06/08/20 in TXSD Page 4 of 9



representatives, and/or servants, while in the course and scope of their respective employment

and/or official duties with Defendant, which amounted to negligence.

         5.05      Nothing that Plaintiff CANDELARIA PEREZ did or did not do contributed in

any way to the fall.

                                                   VI.

                      PLAINTIFFS’ FIRST CAUSE OF ACTION: NEGLIGENCE

         6.01      Plaintiff hereby incorporates the allegations contained in paragraphs set forth

above as if fully set forth herein.

         6.02      Defendant’s WAL-MART STORES TEXAS, L.L.C. acts and omissions outlined

herein constitute negligence.

         6.03      Defendant WAL-MART STORES TEXAS, L.L.C. owed a common law duty to

exercise ordinary care in the operation of their business so as not to endanger the safety of others

such as Plaintiff. Ordinary care is that degree of care that would have been used by a person of

ordinary prudence under the same or similar circumstances.

         6.04      Defendant WAL-MART STORES TEXAS, L.L.C. by and through its agents and

employees breached that duty by one or more of the following acts and omissions:

         A.        Failing to maintain the floor and/or premises in a reasonably safe condition;

         B.        Failing to give adequate and obvious warnings to Plaintiff of the unsafe condition
                   of the floor of the business premises;

         C.        Failing to discover dangerous conditions on the floor within a reasonable time
                   prior to subjecting Plaintiff and other persons to enter the business premises or
                   area;

         D.        Failing to inspect the floor for any unreasonably dangerous conditions within a
                   reasonable time prior to subjecting Plaintiff and other persons to enter the
                   business premises or area;

         E.        Failing to remove the unreasonably dangerous conditions from the floor prior to




Plaintiff’s Original Petition                                                                      4
       Case 7:20-cv-00148 Document 1-4 Filed on 06/08/20 in TXSD Page 5 of 9



                   the Plaintiff and other customers entering the business premises: and,

          F.       Failing to provide sufficient and adequately trained personnel to inspect, find, and
                   remove, unreasonably dangerous conditions from the floor, prior to subjecting
                   Plaintiff and other persons to enter the business premises or area.

          6.05     As a direct and proximate cause of Defendant’s negligent acts or omissions,

Plaintiff has suffered damages as described hereafter.

                                                   VII.

            PLAINTIFF’S CLAIMS AGAINST DEFENDANT: PREMISES LIABILITY

          7.01     Plaintiff hereby incorporates the allegations contained above as if fully set forth

herein.

          7.02     At all material times, Defendant WAL-MART STORES TEXAS, L.L.C. owned,

possessed, operated and/or maintained the business premises “WAL-MART ” located at 4534 E.

US Hwy 83, Rio Grande City, Starr County, Texas 78582 . Furthermore, Defendant WAL-

MART STORES TEXAS, L.L.C. owed certain duties of care to Plaintiff and other business

invitees.

          7.03     Defendant WAL-MART STORES TEXAS, L.L.C. owed the duty to exercise

ordinary care by failing to adequately warn the Plaintiff of the condition on the floor at the

premises “WAL-MART ” located at 4534 E. US Hwy 83, Rio Grande City, Starr County, Texas

78582 , and to make the premises reasonably safe for Plaintiff, which includes the duty to inspect

the premises and to discover any foreign substances and/or dangerous condition.

          7.04     Defendant WAL-MART STORES TEXAS, L.L.C. and/or its agents and/or its

servants, and/or its employees knew or should have known of any foreign substance and/or

dangerous condition that created an unreasonable risk of harm to the Plaintiff and other business

invitees.




Plaintiff’s Original Petition                                                                        5
       Case 7:20-cv-00148 Document 1-4 Filed on 06/08/20 in TXSD Page 6 of 9



         7.05      Despite such knowledge, Defendant and/or its agents, and/or servants, and/or

employees negligently failed to warn Plaintiff of the substance on the floor and/or condition of

the floor at the premises, or to otherwise make the premises safe.             This substance and/or

condition existed despite the fact that Defendant or Defendant’s agents, and/or servants, and/ or

employees knew or should have known of the existence and that there was likelihood of a person

being injured.

         7.06      At all material times, Defendant WAL-MART STORES TEXAS, L.L.C. and its

agents, employees, representatives, and/or servants, who were acting within the course and scope

of their respective employment, breached its duty in each of the following respects:

         A.        Failing to maintain the floor and/or premises in a reasonably safe condition;

         B.        Failing to give adequate and obvious warnings to Plaintiff of the unsafe condition
                   of the floor of the business premises;

         C.        Failing to discover the substance on the floor and/or condition of the floor within
                   a reasonable time prior to subjecting Plaintiff and other persons to enter the
                   business premises or area;

         D.        Failing to inspect the floor for any foreign substances and/or unreasonably
                   dangerous conditions within a reasonable time prior to subjecting Plaintiff and
                   other persons to enter the business premises or area; and

         E.        Failing to remove the substance on the floor and/or condition on the floor for the
                   Plaintiff and other customers entering the business premises.

         7.07      At all material times, Plaintiff was an invitee on the premises at the time of her

injuries and other damages. At the time of Plaintiff’s injuries (1) the substance and/or condition

on the premises created an unreasonable risk of harm to the Plaintiff; (2) the owner and/or

possessor and/or operator knew or reasonably should have known of the substance on the floor;

(3) owner and/or possessor and/or operator failed to exercise ordinary care to protect the invitee

from danger; and (4) owner's and/or possessor’s and/or operator's failure was a proximate cause




Plaintiff’s Original Petition                                                                       6
       Case 7:20-cv-00148 Document 1-4 Filed on 06/08/20 in TXSD Page 7 of 9



of the injuries to the invitee.

         7.08      At all material times, all of the agents, employees, representatives, and/or

servants, of Defendant WAL-MART STORES TEXAS, L.L.C. who were connected with the

incident, were acting within the course and scope of their respective employment or official

duties and in furtherance of the duties of their office or employment. Therefore, the Defendant

WAL-MART STORES TEXAS, L.L.C. is further liable for the negligent acts and omissions of

their respective agents, employees, representatives, and/or servants under the doctrine of

Respondeat Superior.

         7.09      The Defendant WAL-MART STORES TEXAS, L.L.C.’S breach proximately

caused the Plaintiff’s injuries and damages as set forth below.

                                                     VIII.

                    INJURIES AND/OR DAMAGES SUSTAINED BY PLAINTIFF

         8.01      As a direct and proximate cause of the incident, Plaintiff CANDELARIA PEREZ

has incurred customary medical and doctor expenses in the past and will, in reasonable

probability, continue to suffer as a result from her injuries.

         8.02      By reason of the foregoing injuries and damages, Plaintiff CANDELARIA

PEREZ seeks damages for the elements of damages listed below:

         a.        Reasonable medical and healthcare expenses for necessary medical and healthcare
                   treatment in the past;

         b.        Reasonable medical and healthcare expenses for necessary medical and healthcare
                   treatment in the future;

         c.        Pain and suffering in the past;

         d.        Pain and suffering in the future;

         e.        Mental anguish in the past;




Plaintiff’s Original Petition                                                                    7
       Case 7:20-cv-00148 Document 1-4 Filed on 06/08/20 in TXSD Page 8 of 9



         f.        Mental anguish in the future;

         g.        Physical disfigurement in the past; and

         h.        Physical disfigurement in the future.

                                                   IX.

                                   REQUESTS FOR DISCLOSURE

         9.01      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant WAL-

MART STORES TEXAS, L.L.C. is hereby requested to disclose within fifty (50) days after

service of the citation and petition in this cause the information or material as described in Rule

194.2 (a) through (l) of the Texas Rules of Civil Procedure.

                                                    X.

                  ADDITIONAL DISCOVERY REQUESTS ATTACHED HERETO

         10.01 Attached, please find Plaintiff’s First Set of Requests for Admissions, First Set of

Interrogatories, and First Requests for Production directed to Defendant WAL-MART STORES

TEXAS, L.L.C. who is hereby requested to answer same, within fifty (50) days after the service

of the citation and petition.

                                                   XI.

                                            JURY DEMAND

         11.01 Plaintiff hereby demands a TRIAL BY JURY in this cause.

                                                PRAYER

         WHEREFORE,             PREMISES     CONSIDERED,       Plaintiff   CANDELARIA      PEREZ

respectfully prays that Defendant WAL-MART STORES TEXAS, L.L.C., be cited to appear and

answer herein, and that a Trial by Jury (On the Merits) be scheduled, and at the conclusion of

said Trial, judgment be entered in favor of Plaintiff CANDELARIA PEREZ and against




Plaintiff’s Original Petition                                                                    8
       Case 7:20-cv-00148 Document 1-4 Filed on 06/08/20 in TXSD Page 9 of 9



Defendant WAL-MART STORES TEXAS, L.L.C. for damages in an amount within the

jurisdictional limits of the Court (in compliance with the monetary relief sought by Plaintiff);

exemplary damages, excluding interest, and as allowed by Section 41.008, Chapter 41 of the

Texas Civil Practice and Remedies Code; together with pre-judgment interest (180 days after the

defendant receives written notice of Plaintiff’s claims or from the date of the filing of this

petition whichever is earlier, through to the date immediately preceding the date of the rendition

of judgment in this cause) at the maximum rate allowed by law; post-judgment interest at the

legal rate; costs of court; and such other and further relief to which Plaintiff CANDELARIA

PEREZ may be entitled at law or in equity.

                                             Respectfully submitted,
                                             TIJERINA LEGAL GROUP, P.C.
                                             1200 South Col. Rowe Boulevard, Suite 4A
                                             McAllen, Texas 78501
                                             Telephone No. (956) 777-7000
                                             Facsimile No. (956) 972-0144
                                             Email: TijerinaLit@gmail.com

                                             Cesar Palma

                                             HUMBERTO TIJERINA, III
                                             State Bar No. 24028040
                                             E-Mail: ht@tlegalgroup.com

                                             CESAR PALMA
                                             State Bar No. 24094884
                                             E-Mail: cpalma@tlegalgroup.com

                                             ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Petition                                                                   9
